            Case 7:19-cv-06480-PMH-AEK Document 63 Filed 02/09/21 Page 1 of 2




                                             STATE OF NEW YORK
                                      OFFICE OF THE ATTORNEY GENERAL


   LETITIA JAMES                                                                                     DIVISION OF STATE COUNSEL
AT T ORNEY GENERAL                                                                                          LIT IGAT ION BUREAU




     VIA MAIL                                                                     February 9, 2021
     Hon. Andrew E. Krause, U.S.M.J.
     Southern District of New York
     300 Quarropas Street
     White Plains, NY 10601

             Re:       Johnson v. McMorrow, et al., 19-cv-6480 (PMH)(AEK)

     Dear Judge Krause:

              This Office represents Defendants in the above-referenced action. As mentioned during
     the parties’ January 28, 2021 status conference, an extension of the discovery deadlines will now
     be necessary in order to accommodate the remaining named defendant (Trooper Rodriguez)’s
     deposition, which has been scheduled for March 11, 2021 (subject to adjournment, should the
     trial that the undersigned currently has scheduled to begin before the Honorable Philip Halpern
     on March 10th go forward).

            Accordingly, Defendants request that the following deadlines for the remainder of
     discovery be adjourned to the dates indicated below:

                     Current Deadlines                                               Proposed Deadlines
      •       February 19, 2021: Deadline to complete                   •         March 12, 2021
      fact discovery
      •       March 19, 2021: Plaintiff’s expert                        •         April 16, 2021
      disclosures due
      •       April 16, 2021: Defendants’ expert                        •         May 14, 2021
      disclosures due
      •       May 7, 2021: Deadline to complete                         •         June 4, 2021
      expert depositions and all discovery

             Additionally, Defendants request that the status conference currently scheduled for
     February 23, 2021 be re-scheduled to the week of March 15, 2021. Counsel have conferred and,
     subject to the undersigned’s trial noted above, are generally available that week.


       28 L IBERTY S TREET, NEW Y ORK, NEW Y ORK 10005 • P HONE (212) 416-6082 • FAX (212) 416-6009 *NOT FOR S ERVICE OF P APERS
                                                     HTTP://WWW.AG.NY.GOV
       Case 7:19-cv-06480-PMH-AEK Document 63 Filed 02/09/21 Page 2 of 2



Page 2

         Plaintiff’s counsel consents to the above-requested extensions and adjournment.

                                                                             Respectfully submitted,

                                                                             /s/ Deanna L. Collins
                                                                             Deanna L. Collins
                                                                             Assistant Attorney General
                                                                             28 Liberty Street, 18th Floor
                                                                             New York, NY 10005
                                                                             (212) 416-8906
                                                                             Deanna.Collins@ag.ny.gov

Cc:      Counsel of Record (by ECF)

The proposed revised discovery schedule is APPROVED, and
the deadlines are revised as set forth herein. In addition, the
February 23, 2021 conference is ADJOURNED to March 17,
2021 at 4:00 p.m.; the parties are directed to use the same
teleconference information that they have used for previous
conferences with Magistrate Judge Krause.

Dated: February 9, 2021




  28 L IBERTY S TREET, NEW Y ORK, NEW Y ORK 10005 • P HONE (212) 416-8610 • FAX (212) 416-6075 *NOT FOR S ERVICE OF P APERS
                                                HTTP://WWW.AG.NY.GOV
